Exhibit 10.93

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

made by

SBA TELECOMMUNICATIONS, INC.,

SBA MONARCH ACQUISITION, LLC

(formerly known as Monarch Towers Acquisition, LLC)

and certain of its Subsidiaries

in favor of

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of April 2, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 1.

 

DEFINED TERMS

     1   

1.1  

 

Definitions

     1   

1.2  

 

Other Definitional Provisions

     5   

Section 2.

 

GUARANTEE

     5   

2.1  

 

Guarantee

     5   

2.2  

 

Right of Contribution

     6   

2.3  

 

Subrogation

     7   

2.4  

 

Amendments, etc. with respect to the Borrower Obligations

     7   

2.5  

 

Guarantee Absolute and Unconditional

     8   

2.6  

 

Reinstatement

     8   

2.7  

 

Payments

     9   

Section 3.

 

GRANT OF SECURITY INTEREST

     9   

3.1  

 

Grantor Security Interest

     9   

Section 4.

 

REPRESENTATIONS AND WARRANTIES

     10   

4.1  

 

Representations in Credit Agreement; Holdings’ Representations

     10   

4.2  

 

Title; No Other Liens

     11   

4.3  

 

Perfected First Priority Liens

     11   

4.4  

 

Jurisdiction of Organization; Chief Executive Office

     12   

4.5  

 

Inventory and Equipment

     12   

4.6  

 

Farm Products

     12   

4.7  

 

Investment Property

     12   

4.8  

 

Receivables

     12   

4.9  

 

Intellectual Property

     13   

Section 5.

 

COVENANTS

     13   

5.1  

 

Covenants in Credit Agreement

     13   

5.2  

 

Delivery of Instruments and Chattel Paper

     13   

5.3  

 

Maintenance of Insurance

     14   

5.4  

 

Payment of Obligations

     14   

5.5  

 

Maintenance of Perfected Security Interest; Further Documentation

     14   

5.6  

 

Changes in Locations, Name, etc.

     15   

5.7  

 

Notices

     15   

5.8  

 

Investment Property

     15   

5.9  

 

Receivables

     17   

5.10

 

Intellectual Property

     17   

Section 6.

 

REMEDIAL PROVISIONS

     19   

6.1  

 

Certain Matters Relating to Receivables

     19   

6.2  

 

Communications with Obligors; Grantors Remain Liable

     19   

6.3  

 

Pledged Stock

     20   

6.4  

 

Proceeds to be Turned Over To Administrative Agent

     21   

 

-i-



--------------------------------------------------------------------------------

         Page  

6.5  

 

Application of Proceeds

     21   

6.6  

 

Code and Other Remedies

     22   

6.7  

 

Registration Rights

     23   

6.8  

 

Subordination

     24   

6.9  

 

Waiver; Deficiency

     24   

Section 7.

 

THE ADMINISTRATIVE AGENT

     24   

7.1  

 

Administrative Agent’s Appointment as Attorney-in-Fact, etc.

     24   

7.2  

 

Duty of Administrative Agent

     26   

7.3  

 

Execution of Financing Statements

     26   

7.4  

 

Authority of Administrative Agent

     26   

Section 8.

 

MISCELLANEOUS

     27   

8.1  

 

Amendments in Writing

     27   

8.2  

 

Notices

     27   

8.3  

 

No Waiver by Course of Conduct; Cumulative Remedies

     27   

8.4  

 

Enforcement Expenses; Indemnification

     27   

8.5  

 

Successors and Assigns

     28   

8.6  

 

Set-Off

     28   

8.7  

 

Counterparts

     28   

8.8  

 

Severability

     28   

8.9  

 

Section Headings

     29   

8.10

 

Integration

     29   

8.11

 

GOVERNING LAW

     29   

8.12

 

Submission To Jurisdiction; Waivers

     29   

8.13

 

Acknowledgments

     30   

8.14

 

Additional Grantors

     30   

8.15

 

Releases

     30   

8.16

 

WAIVER OF JURY TRIAL

     31   

 

-ii-



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1

 

Notice Addresses of Guarantors

Schedule 2

 

Description of Pledged Securities

Schedule 3

 

Filings and Other Actions Required to Perfect Security Interests

Schedule 4

 

Location of Jurisdiction of Organization and Chief Executive Office

Schedule 5

 

Location of Inventory and Equipment (including Exhibit A Office Leases
Addresses)

Schedule 6

 

Intellectual Property

ANNEX

I

 

Form of Assumption Agreement

 

-iii-



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT, dated as of April 2, 2012, made by SBA
TELECOMMUNICATIONS, INC, a Florida corporation (“Holdings”), SBA MONARCH
ACQUISITION, LLC, a Florida limited liability company (formerly known as Monarch
Towers Acquisition, LLC) (the “Borrower”), and the other GUARANTORS (as defined
below), in favor of JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”) for the banks and other financial
institutions (the “Lenders”) from time to time parties to the Credit Agreement,
dated as of April 2, 2012 (as restated, amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
Lenders and the Administrative Agent.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to severally
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes Holdings and each other Guarantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to
Holdings and one or more of the other Guarantors in connection with the
operation of their respective businesses;

WHEREAS, the Borrower, Holdings and the other Guarantors are engaged in related
businesses, and Holdings, the Borrower and each other Guarantor will derive
substantial direct and indirect benefit from the entering into of the Credit
Agreement and the making of the extensions of credit under the Credit Agreement;
and

WHEREAS, it is a condition precedent to the obligation of the Lenders to enter
into the Credit Agreement and to make their respective extensions of credit to
the Borrower under the Credit Agreement that Holdings, the Borrower and the
other Guarantors shall have executed and delivered this Agreement to the
Administrative Agent for the ratable benefit of the Secured Parties;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, Holdings, the Borrower and each other Guarantor hereby agrees with
the Administrative Agent, for the ratable benefit of the Secured Parties, as
follows:

SECTION 1. DEFINED TERMS

1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms are used herein as defined in the New
York UCC: Accounts, Certificated Security, Chattel Paper, Commercial Tort
Claims, Documents, Equipment, Farm Products, General Intangibles, Goods,
Instruments, Inventory, Letter-of-Credit Rights and Supporting Obligations.



--------------------------------------------------------------------------------

(b) The following terms shall have the following meanings:

“Agreement”: this Guarantee and Collateral Agreement, as the same may be
restated, amended, supplemented or otherwise modified from time to time.

“Borrower Credit Agreement Obligations”: the collective reference to the unpaid
principal of and interest on the Loans and all other obligations and liabilities
of the Borrower (including, without limitation, interest accruing at the then
applicable rate provided in the Credit Agreement after the maturity of the Loans
and interest accruing at the then applicable rate provided in the Credit
Agreement after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) to the Administrative Agent or any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the
Credit Agreement, this Agreement, or the other Loan Documents, or any other
document made, delivered or given in connection therewith, in each case whether
on account of principal, interest, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent or to the Lenders that are required to be paid by
the Borrower pursuant to the terms of any of the foregoing agreements).

“Borrower Obligations”: the collective reference to (i) the Borrower Credit
Agreement Obligations and (ii) all other obligations and liabilities of the
Borrower, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement (including, without limitation, all fees and
disbursements of counsel to the Administrative Agent or to the Secured Parties
that are required to be paid by the Borrower pursuant to the terms of this
Agreement).

“Collateral”: as defined in Section 3.1.

“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

“Copyrights”: (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished (including, without
limitation, those listed in Schedule 6), all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, all registrations, recordings and applications in the United States
Copyright Office, and (ii) the right to obtain all renewals thereof.

“Copyright Licenses”: any written agreement naming any Grantor as licensor or
licensee (including, without limitation, those listed in Schedule 6), granting
any right under any Copyright, including, without limitation, the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright.

 

2



--------------------------------------------------------------------------------

“Deposit Account”: as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.

“Excluded Assets”: the collective reference to (i) any contract, General
Intangible, Copyright License, Patent License or Trademark License (“Intangible
Assets”), in each case to the extent the grant by the relevant Grantor of a
security interest pursuant to this Agreement in such Grantor’s right, title and
interest in such Intangible Asset (A) is prohibited by legally enforceable
provisions of any contract, agreement, instrument or indenture governing such
Intangible Asset, (B) would give any other party to such contract, agreement,
instrument or indenture a legally enforceable right to terminate its obligations
thereunder or (C) is permitted only with the consent of another party, if the
requirement to obtain such consent is legally enforceable and such consent has
not been obtained; provided, that in any event any Receivable or any money or
other amounts due or to become due under any such contract, agreement,
instrument or indenture shall not be Excluded Assets to the extent that any of
the foregoing is (or if it contained a provision limiting the transferability or
pledge thereof would be) subject to Section 9-406 of the New York UCC;
(ii) Foreign Subsidiary Voting Stock and the shares, stock certificates, options
and rights in respect of the Capital Stock of any Excluded Subsidiary, in each
case as excluded from the definition of “Pledged Stock” set forth in this
Section 1.1; (iii) any assets to the extent a mortgage, fixture filing or
assignment of lease would be required to perfect a security interest therein,
together with any products and proceeds of the foregoing; (iv) those other
assets as to which the Administrative Agent shall determine in its sole
discretion that the cost of obtaining a security interest therein is excessive
in relation to the value of the security to be afforded thereby; and (v) the
Intercompany Promissory Note, dated June 17, 2011, issued by Mobilitie Guatemala
y Compania Limitada to SBA Monarch Towers II, LLC (formerly known as Mobilitie
Investments II, LLC) and the Intercompany Promissory Note, dated June 17, 2011,
issued by Mobilitie Nicaragua y Compania Limitada to SBA Monarch Towers II, LLC
(formerly known as Mobilitie Investments II, LLC).

“Excluded Trademarks”: the Trademarks listed in Part II of Schedule 6.

“Foreign Subsidiary”: any Subsidiary organized, or substantially all of whose
assets consist of Subsidiaries organized, under the laws of any jurisdiction
outside the United States of America.

“Foreign Subsidiary Voting Stock”: the voting Capital Stock of any Foreign
Subsidiary.

“Grantor”: each of the signatories hereto (together with any other entity that
may become a party hereto as provided herein) other than Holdings.

“Guarantor Obligations”: with respect to any Guarantor, the collective reference
to all obligations and liabilities of such Guarantor which may arise under or in
connection with this Agreement (including, without limitation, Section 2) or any
other Loan Document to which such Guarantor is a party, in each case whether on
account of guarantee obligations, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Administrative Agent or to any Secured Party
that are required to be paid by such Guarantor pursuant to the terms of this
Agreement or any other Loan Document).

“Guarantors”: the collective reference to Holdings and each Grantor other than
the Borrower.

 

3



--------------------------------------------------------------------------------

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
the Borrower or any of its Subsidiaries.

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC (other than
any Foreign Subsidiary Voting Stock and the shares, stock certificates, options
and rights in respect of the Capital Stock of any Excluded Subsidiary, in each
case as excluded from the definition of “Pledged Stock” in this Section 1.1) and
(ii) whether or not constituting “investment property” as so defined, all
Pledged Notes and all Pledged Stock.

“Issuers”: the collective reference to each issuer of any Investment Property.

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Obligations”: (i) in the case of the Borrower, the Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.

“Patents”: (i) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 6, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 6, and (iii) all rights to obtain any reissues
or extensions of the foregoing.

“Patent License”: all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 6.

“Pledged Notes”: all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than (i) promissory notes issued in connection
with extensions of trade credit by any Grantor in the ordinary course of
business and (ii) any Excluded Asset).

“Pledged Securities”: the collective reference to the Pledged Notes and the
Pledged Stock.

“Pledged Stock”: the shares of Capital Stock listed on Schedule 2, together with
any other shares, stock certificates, options or rights of any nature whatsoever
in respect of the Capital Stock of any Person that may be issued or granted to,
or held by, any Grantor while this Agreement is in effect; provided that in no
event shall more than 65% of the total outstanding Foreign Subsidiary Voting
Stock of any Foreign Subsidiary be required to be pledged hereunder.

 

4



--------------------------------------------------------------------------------

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Uniform Commercial Code in effect in the State of New York on the date
hereof and, in any event, shall include, without limitation, all dividends or
other income from the Investment Property, collections thereon or distributions
or payments with respect thereto.

“Receivable”: any right to payment for goods sold, leased, licensed, assigned or
otherwise disposed of, or for services rendered, whether or not such right is
evidenced by an Instrument or Chattel Paper and whether or not it has been
earned by performance (including, without limitation, any Account).

“Secured Parties”: the collective reference to the Administrative Agent and the
Lenders.

“Securities Act”: the Securities Act of 1933, as amended.

“Trademarks”: (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including, without limitation, any of the foregoing referred to in Schedule 6,
and (ii) the right to obtain all renewals thereof.

“Trademark License”: any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing referred to in Schedule 6.

1.2 Other Definitional Provisions. (a) The words “hereof,” “herein,” “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof and, for the avoidance of doubt, shall
not refer to any Excluded Assets.

SECTION 2. GUARANTEE

2.1 Guarantee.

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the ratable benefit of
the

 

5



--------------------------------------------------------------------------------

Secured Parties and their respective successors, indorsees, transferees and
assigns, the prompt and complete payment and performance by the Borrower when
due (whether at the stated maturity, by acceleration or otherwise) of the
Borrower Obligations.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, (i) the maximum liability of each Guarantor hereunder and under
the other Loan Documents shall in no event exceed the amount which can be
guaranteed by such Guarantor under applicable federal and state laws relating to
fraudulent conveyances or transfers or the insolvency of debtors (after giving
effect to the right of contribution established in Section 2.2) and (ii) the
maximum liability of the Borrower under this Section 2 shall in no event exceed
the amount which can be guaranteed by the Borrower under applicable federal and
state laws relating to fraudulent conveyances or transfers or the insolvency of
debtors (after giving effect to the right of contribution established in
Section 2.2).

(c) Each Guarantor agrees that the Borrower Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee of such Guarantor contained in this Section 2 or
affecting the rights and remedies of the Administrative Agent or any Secured
Party hereunder.

(d) Subject to Section 8.15 hereof, the guarantee contained in this Section 2
shall remain in full force and effect until all the Borrower Obligations and the
obligations of each Guarantor under the guarantee contained in this Section 2
shall have been satisfied by full and final payment in cash.

(e) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Administrative Agent or any
Secured Party from the Borrower, any of the Guarantors, any other guarantor or
any other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Borrower Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of the Borrower or any Guarantor under
this Section 2 which shall, notwithstanding any such payment (other than any
payment made by the Borrower or such Guarantor in respect of the Borrower
Obligations or any payment received or collected from the Borrower or such
Guarantor in respect of the Borrower Obligations), remain liable for the
Borrower Obligations up to the maximum liability of the Borrower or such
Guarantor hereunder until the Borrower Obligations are fully and finally paid in
cash.

2.2 Right of Contribution. (a) Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment.

(b) The Borrower’s and each Guarantor’s right of contribution under this
Section 2.2 shall be subject to the terms and conditions of Section 2.3. The
provisions of this Section 2.2 shall in no respect limit the obligations and
liabilities of the Borrower or any Guarantor to the Administrative Agent and the
Secured Parties and the Borrower, and each Guarantor shall remain liable to the
Administrative Agent and the Secured Parties for the full amount guaranteed by
the Borrower or such Guarantor hereunder.

 

6



--------------------------------------------------------------------------------

2.3 Subrogation. Notwithstanding any payment made by the Borrower or any
Guarantor hereunder or any set-off or application of funds of the Borrower or
any Guarantor by the Administrative Agent or any Secured Party, neither the
Borrower nor the Guarantor shall be entitled to be subrogated to any of the
rights of the Administrative Agent or any Secured Party against the Borrower or
any other Guarantor or any collateral security or guarantee or right of offset
held by the Administrative Agent or any Secured Party for the payment of the
Borrower Obligations, nor shall the Borrower or any Guarantor seek or be
entitled to seek any contribution or reimbursement from the Borrower or any
other Guarantor in respect of payments made by the Borrower or such Guarantor
hereunder, until all amounts owing to the Administrative Agent and the Secured
Parties by the Borrower on account of the Borrower Obligations are fully and
finally paid in cash. If any amount shall be paid to the Borrower or any
Guarantor on account of such subrogation rights at any time when all of the
Borrower Obligations shall not have been fully and finally paid in cash, such
amount shall be held by the Borrower or such Guarantor in trust for the
Administrative Agent and the Secured Parties, segregated from other funds of the
Borrower or such Guarantor, and shall, forthwith upon receipt by the Borrower or
such Guarantor, be turned over to the Administrative Agent in the exact form
received by the Borrower or such Guarantor (duly indorsed by such Guarantor to
the Administrative Agent, if required), to be applied against the Borrower
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine.

2.4 Amendments, etc. with respect to the Borrower Obligations. The Borrower and
each Guarantor shall remain obligated hereunder notwithstanding that, without
any reservation of rights against the Borrower or any Guarantor and without
notice to or further assent by the Borrower or any Guarantor, any demand for
payment of any of the Borrower Obligations made by the Administrative Agent or
any Secured Party may be rescinded by the Administrative Agent or such Secured
Party and any of the Borrower Obligations continued, and the Borrower
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Secured Party (with the consent of such of the
Borrower and the Guarantor as shall be required thereunder), the Credit
Agreement and the other Loan Documents and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the requisite
Lenders as set forth in Section 10.1 of the Credit Agreement) may (with the
consent of such of the Borrower and the Guarantor as shall be required
thereunder) deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by the Administrative Agent or any
Secured Party for the payment of the Borrower Obligations may (with the consent
of such of the Borrower and the Guarantor as shall be required thereunder) be
sold, exchanged, waived, surrendered or released. Neither the Administrative
Agent nor any Secured Party shall, except to the extent set forth in, and for
the benefit of the parties to, the agreements and instruments governing such
Lien or guarantee have any obligation to protect, secure, perfect or insure any
Lien at any time held by it as security for the Borrower Obligations or for the
guarantees contained in this Section 2 or any property subject thereto.

 

7



--------------------------------------------------------------------------------

2.5 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations, notice of or proof of reliance by the Administrative Agent or any
Secured Party upon the guarantee contained in this Section 2 or acceptance of
the guarantee contained in this Section 2 and notice of any law, regulation,
decree or order of any jurisdiction or any event affecting any term of a
guaranteed Obligation; the Borrower Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 2; and all dealings between the Borrower and any of the Guarantors, on
the one hand, and the Administrative Agent and the Secured Parties, on the other
hand, likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 2. Each Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower or any of the Guarantors with respect to the
Borrower Obligations. Each Guarantor understands and agrees that the guarantee
of such Guarantor contained in this Section 2 shall be construed as a
continuing, absolute and unconditional guarantee of payment and not merely of
collection without regard to (i) the validity or enforceability of the Credit
Agreement or any other Loan Document, any of the Borrower Obligations or any
other collateral security therefor (including the perfection of such collateral)
or guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any Secured Party, (ii) any defense,
set-off or counterclaim (other than a defense of payment or performance) which
may at any time be available to or be asserted by the Borrower or any other
Person against the Administrative Agent or any Secured Party, or (iii) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or such Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower for the Borrower Obligations, or of
such Guarantor under the guarantee of such Guarantor contained in this
Section 2, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Administrative Agent or any Secured Party may, but shall be under
no obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Borrower, any other Guarantor or any other
Person or against any collateral security or guarantee for the Borrower
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent or any Secured Party to make any such demand, to pursue
such other rights or remedies or to collect any payments from the Borrower, any
other Guarantor or any other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
the Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability under this Section 2, and shall not impair or affect the
rights and remedies, whether express, implied or available as a matter of law,
of the Administrative Agent or any Secured Party against any Guarantor. For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.

2.6 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Borrower Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Secured
Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

 

8



--------------------------------------------------------------------------------

2.7 Payments. The Borrower and each Guarantor hereby guarantees that payments by
it hereunder will be paid to the Administrative Agent without set-off or
counterclaim in the case of obligations in respect of Borrower Obligations
arising under the Credit Agreement or any other Loan Document in Dollars at the
Payment Office specified in the Credit Agreement.

SECTION 3. GRANT OF SECURITY INTEREST

3.1 Grantor Security Interest. Each Grantor hereby assigns and transfers to the
Administrative Agent, and hereby grants to the Administrative Agent, for the
ratable benefit of the Secured Parties, a security interest in, all of the
following property now owned or at any time hereafter acquired by such Grantor
or in which such Grantor now has or at any time in the future may acquire any
right, title or interest (collectively, the “Collateral”), as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations:

(a) all Accounts;

(b) all Chattel Paper;

(c) all Deposit Accounts (except for monies held as security for the obligations
of others);

(d) all Documents;

(e) all Equipment;

(f) all General Intangibles;

(g) all Instruments;

(h) all Intellectual Property;

(i) all Inventory;

(j) all Investment Property;

(k) all Letter of Credit Rights;

(l) all Goods and other property not otherwise described above;

(m) all books and records pertaining to the Collateral; and

(n) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing, all Supporting Obligations in respect of any of the
foregoing and all collateral security and guarantees given by any Person with
respect to any of the foregoing;

 

9



--------------------------------------------------------------------------------

provided, that the Collateral shall not include any Excluded Assets, and all
references to any of the foregoing in this Agreement shall be deemed to exclude
any Excluded Assets.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor (and, with respect to Sections
4.1(b), Holdings) hereby represents and warrants to the Administrative Agent and
each Lender that:

4.1 Representations in Credit Agreement; Holdings’ Representations. (a) In the
case of each Guarantor, the representations and warranties set forth in
Section 4 of the Credit Agreement as they relate to such Guarantor or to the
Loan Documents to which such Guarantor is a party, each of which is hereby
incorporated herein by reference, are true and correct, and the Administrative
Agent and each Lender shall be entitled to rely on each of them as if they were
fully set forth herein, provided that each reference in each such representation
and warranty to the Borrower’s knowledge shall, for the purposes of this
Section 4.1, be deemed to be a reference to such Guarantor’s knowledge.

(b) In the case of Holdings:

(i) Holdings (A) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (B) has the corporate power
and authority, and the legal right, to own and operate its property, to lease
the property it operates as lessee and to conduct the business in which it is
currently engaged, (C) is duly qualified as a foreign corporation and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
except to the extent the failure to be so qualified could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect and (D) is in
compliance with all Requirements of Law except to the extent that the failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(ii) Holdings has the corporate power and authority, and the legal right, to
make, deliver and perform the Loan Documents to which it is a party and has
taken all necessary corporate action to authorize the execution, delivery and
performance of the Loan Documents to which it is a party. No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with the
execution, delivery, performance, validity or enforceability of the Loan
Documents to which Holdings is a party. This Agreement has been, and each other
Loan

 

10



--------------------------------------------------------------------------------

Document to which it is a party will be, duly executed and delivered on behalf
of Holdings. This Agreement constitutes, and each other Loan Document to which
it is a party when executed and delivered will constitute, a legal, valid and
binding obligation of Holdings enforceable against Holdings in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.

(iii) The execution, delivery and performance of the Loan Documents to which
Holdings is a party (A) will not violate any Requirement of Law or Contractual
Obligation of Holdings or of any of its Subsidiaries except (x) as could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect and
(y) for such Contractual Obligations pursuant to which the Administrative Agent
is required to execute and deliver a non-disturbance agreement and (B) will not
result in, or require, the creation or imposition of any Lien on any of its or
their respective properties or revenues pursuant to any such Requirement of Law
or Contractual Obligation, except, with respect to such Requirements of Law,
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

(iv) No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of Holdings, threatened
by or against Holdings or any of its Subsidiaries or against any of its or their
respective properties or revenues (x) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (y) which could
reasonably be expected to have a Material Adverse Effect.

4.2 Title; No Other Liens. Except for the security interest granted to the
Administrative Agent for the ratable benefit of the Secured Parties pursuant to
this Agreement and the other Liens permitted to exist on the Collateral by the
Credit Agreement, such Grantor, owns each item of the Collateral free and clear
of any and all Liens or claims of others. Except with respect to Indebtedness
being discharged contemporaneously with the closing of the Acquisition for which
the secured party is obligated to file terminations, no financing statement or
other public notice with respect to all or any part of the Collateral is on file
or of record in any public office, except such as have been filed in favor of
the Administrative Agent, for the ratable benefit of the Secured Parties,
pursuant to this Agreement or as are permitted by the Credit Agreement.

4.3 Perfected First Priority Liens. The security interests granted pursuant to
this Agreement (a) (i) upon completion of the filings and other actions
specified on Schedule 3 (which have been delivered to the Administrative Agent
in completed and duly executed form) will constitute valid perfected security
interests in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, in those types of Collateral in which a security interest may
be perfected by the filing of financing statements (other than fixtures), and
(ii) upon delivery to the Administrative Agent of certificates representing the
Pledged Securities, indorsed in blank by an effective indorsement or accompanied
by undated stock powers with respect thereto duly indorsed in blank by an
effective indorsement, will constitute valid perfected

 

11



--------------------------------------------------------------------------------

security interests in favor of the Administrative Agent, for the ratable benefit
of the Lenders, in the Pledged Securities, in each case, as collateral security
for such Grantor’s Obligations, enforceable in accordance with the terms hereof
against all creditors of such Grantor and any Persons purporting to purchase any
such Collateral from such Grantor, to the extent a security interest on such
Collateral can be perfected by control and (b) are prior to all other Liens on
such Collateral in existence on the date hereof except for unrecorded Liens
permitted by the Credit Agreement which have priority over the Liens on such
Collateral by operation of law and, except in the case of Pledged Stock, Liens
permitted by Section 7.3 of the Credit Agreement.

4.4 Jurisdiction of Organization; Chief Executive Office. On the date hereof,
such Grantor’s jurisdiction of organization, identification number from the
jurisdiction of organization (if any), and the location of such Grantor’s chief
executive office or sole place of business or principal residence, as the case
may be, are specified on Schedule 4. Such Grantor has furnished to the
Administrative Agent a charter, certificate of incorporation or other
organization document and good standing certificate as of a date which is recent
to the date hereof.

4.5 Inventory and Equipment. On the date hereof, all material Inventory and the
Equipment (other than mobile goods) are kept at the locations listed on
Schedule 5.

4.6 Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.

4.7 Investment Property. (a) In the case of each Grantor, the shares of Pledged
Stock pledged by such Grantor hereunder constitute all the issued and
outstanding shares of all classes of the Capital Stock of each Issuer owned by
such Grantor or, in the case of Foreign Subsidiary Voting Stock, if less, 65% of
the outstanding Foreign Subsidiary Voting Stock of each relevant Issuer.

(b) All the shares of the Pledged Stock have been duly and validly issued and
are fully paid and nonassessable.

(c) Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.

(d) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other Person, except
the security interest created by this Agreement and the Liens permitted by
Section 7.3 of the Credit Agreement.

4.8 Receivables. (a) No amount payable to such Grantor under or in connection
with any Receivable is evidenced by any Instrument or Chattel Paper which has
not been delivered to the Administrative Agent to the extent required by
Section 5.2.

 

12



--------------------------------------------------------------------------------

(b) The amounts represented by such Grantor to the Lenders from time to time as
owing to such Grantor in respect of the Receivables will at such times be
accurate in all material respects.

4.9 Intellectual Property. (a) Schedule 6 lists all Intellectual Property owned
by such Grantor in its own name on the date hereof.

(b) On the date hereof, all material Intellectual Property of such Guarantor
described on Schedule 6 (other than the Excluded Trademarks) is valid,
subsisting, unexpired and enforceable, has not been abandoned and does not
infringe the intellectual property rights of any other Person.

(c) Except as set forth in Schedule 6, on the date hereof, none of the
Intellectual Property is the subject of any licensing or franchise agreement
pursuant to which such Grantor is the licensor or franchisor.

(d) No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity of, or such
Grantor’s rights in, any Intellectual Property in any respect that could
reasonably be expected to have a Material Adverse Effect.

(e) Except in the case of the Excluded Trademarks, no action or proceeding is
pending, or, to the knowledge of such Grantor, threatened, on the date hereof
(i) seeking to limit, cancel or question the validity of any Intellectual
Property or such Grantor’s ownership interest therein, or (ii) which, if
adversely determined, would have a material adverse effect on the value of any
Intellectual Property.

SECTION 5. COVENANTS

Each Grantor (and, with respect to Sections 5.1, Holdings) covenants and agrees
with the Administrative Agent and the Secured Parties that, from and after the
date of this Agreement until the Obligations shall have been paid in full:

5.1 Covenants in Credit Agreement. In the case of each Guarantor and Holdings,
such Guarantor and Holdings shall take, or shall refrain from taking, as the
case may be, each action that is necessary to be taken or not taken, as the case
may be, so that no Default or Event of Default is caused by the failure to take
such action or to refrain from taking such action by such Guarantor or any of
its Subsidiaries.

5.2 Delivery of Instruments and Chattel Paper. If any amount payable under or in
connection with any of the Collateral shall be or become evidenced by any
Instrument, Certificated Security or Chattel Paper in an amount exceeding
$1,000,000, such Instrument, Certificated Security or Chattel Paper shall be
immediately delivered to the Administrative Agent, duly indorsed in a manner
satisfactory to the Administrative Agent, to be held as Collateral pursuant to
this Agreement.

 

13



--------------------------------------------------------------------------------

5.3 Maintenance of Insurance. (a) Such Grantor will maintain, with financially
sound and reputable companies, insurance policies in accordance with Section 6.5
of the Credit Agreement.

(b) All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 30 days (or, in the case of non-payment of premium, ten days),
after receipt by the Administrative Agent of written notice thereof, to the
extent reasonably practicable, (ii) name the Administrative Agent as insured
party or loss payee, and (iii) if reasonably requested by the Administrative
Agent, include a breach of warranty clause and (iv) be reasonably satisfactory
in all other respects to the Administrative Agent.

(c) The Borrower shall deliver to the Administrative Agent and the Lenders a
report of a reputable insurance broker with respect to such insurance
substantially concurrently with the delivery by the Borrower to the
Administrative Agent of its audited financial statements for each fiscal year
and such supplemental reports with respect thereto as the Administrative Agent
may from time to time reasonably request.

5.4 Payment of Obligations. Such Grantor will pay and discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all taxes, assessments and governmental charges or levies imposed upon the
Collateral or in respect of income or profits therefrom, as well as all claims
of any kind (including, without limitation, claims for labor, materials and
supplies) against or with respect to the Collateral, except that no such charge
need be paid if the amount or validity thereof is currently being contested in
good faith by appropriate proceedings, reserves in conformity with GAAP with
respect thereto have been provided on the books of such Grantor and such
proceedings could not reasonably be expected to result in the sale, forfeiture
or loss of any material portion of the Collateral or any interest therein and
except with respect to state and local tax returns relating to taxes in an
aggregate amount not exceeding $2,000,000 at any one time outstanding (after
applying loss probability factors in accordance with GAAP) and except for taxes
described in Schedule 4.10 of the Credit Agreement.

5.5 Maintenance of Perfected Security Interest; Further Documentation. (a) Such
Grantor shall maintain the security interest created by this Agreement as a
perfected security interest having at least the priority described in
Section 4.3 and shall defend such security interest against the claims and
demands of all Persons whomsoever.

(b) Such Grantor will furnish to the Administrative Agent and the Lenders from
time to time statements and schedules further identifying and describing the
assets and property of such Grantor and such other reports in connection with
the Collateral as the Administrative Agent may reasonably request, all in
reasonable detail.

(c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein

 

14



--------------------------------------------------------------------------------

granted, including, without limitation, (i) the filing of any financing or
continuation statements under the Uniform Commercial Code (or other similar
laws) in effect in any jurisdiction with respect to the security interests
created hereby and (ii) in the case of Investment Property, taking, to the
extent required by the Credit Agreement, any actions necessary to enable the
Administrative Agent to obtain “control” (within the meaning of the applicable
Uniform Commercial Code) with respect thereto.

(d) At any time when the obligor on any Receivables is a Governmental Authority
and such Receivables constitute more than 5% of all Receivables, upon the
request of the Administrative Agent, such Grantor shall execute and deliver all
such documents and instruments, and take all such actions, in order to comply
with the requirements of the Federal Assignment of Claims Act and any other
similar requirement of any other Governmental Authority.

5.6 Changes in Locations, Name, etc. Such Grantor will not, except upon ten
days’ prior written notice to the Administrative Agent and delivery to the
Administrative Agent of all additional executed financing statements and other
documents reasonably requested by the Administrative Agent to maintain the
validity, perfection and priority of the security interests provided for herein:

(i) change its jurisdiction of organization or the location of its chief
executive office or sole place of business or principal residence from that
referred to in Section 4.4; or

(ii) change its name.

5.7 Notices. Such Grantor will advise the Administrative Agent and the Lenders
promptly, in reasonable detail, of:

(a) any Lien (other than security interests created hereby or Liens permitted
under the Credit Agreement) on any of the Collateral which would adversely
affect the ability of the Administrative Agent to exercise any of its remedies
hereunder; and

(b) the occurrence of any other event which could reasonably be expected to have
a material adverse effect on the aggregate value of the Collateral or on the
security interests created hereby.

5.8 Investment Property. (a) If such Grantor shall become entitled to receive or
shall receive any certificate (including, without limitation, any certificate
representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Capital
Stock of any Issuer, whether in addition to, in substitution of, as a conversion
of, or in exchange for, any shares of the Pledged Stock, or otherwise in respect
thereof, such Grantor shall accept the same as the agent of the Administrative
Agent and the Secured Parties, hold the same in trust for the Administrative
Agent and the Secured Parties and deliver the same forthwith to the
Administrative Agent in the exact form received, duly indorsed by such Grantor
to the Administrative Agent, if required, together with an undated stock power
covering such certificate duly executed in blank by such Grantor and with, if
the Administrative Agent so requests,

 

15



--------------------------------------------------------------------------------

signature guaranteed, to be held by the Administrative Agent, subject to the
terms hereof, as additional collateral security for the Obligations. Any sums
paid upon or in respect of the Investment Property upon the liquidation or
dissolution of any Issuer shall be paid over to the Administrative Agent to be
held by it hereunder as additional collateral security for the Obligations, and
in case any distribution of capital shall be made on or in respect of the
Investment Property or any property shall be distributed upon or with respect to
the Investment Property pursuant to the recapitalization or reclassification of
the capital of any Issuer or pursuant to the reorganization thereof, the
property so distributed shall, unless otherwise subject to a perfected security
interest in favor of the Administrative Agent, be delivered to the
Administrative Agent to be held by it hereunder as additional collateral
security for the related Obligations. If any sums of money or property so paid
or distributed in respect of the Investment Property shall be received by such
Grantor, such Grantor shall, until such money or property is paid or delivered
to the Administrative Agent, hold such money or property in trust for the
Secured Parties, segregated from other funds of such Grantor as additional
collateral security for the Obligations. Notwithstanding the foregoing, the
Grantors shall not be required to pay over to the Administrative Agent or
deliver to the Administrative Agent as Collateral any proceeds of any
liquidation or dissolution of any Issuer, or any distribution of capital or
property in respect of any Investment Property, to the extent that (i) such
liquidation, dissolution or distribution, if treated as a Disposition of or
Restricted Payment by the relevant Issuer, would be permitted by the Credit
Agreement and (ii) the proceeds thereof are applied toward prepayment of the
Loans to the extent required by the Credit Agreement.

(b) Without the prior written consent of the Administrative Agent, such Grantor
will not (i) vote to enable, or take any other action to permit, any Issuer to
issue any stock or other equity securities of any nature or to issue any other
securities convertible into or granting the right to purchase or exchange for
any stock or other equity securities of any nature of any Issuer, unless such
securities are delivered to the Administrative Agent to the extent required by
the Credit Agreement, concurrently with the issuance thereof, to be held by the
Administrative Agent as Collateral, (ii) sell, assign, transfer, exchange, or
otherwise dispose of, or grant any option with respect to, the Investment
Property or Proceeds thereof (except pursuant to a transaction expressly
permitted by the Credit Agreement), (iii) create, incur or permit to exist any
Lien or option in favor of, or any claim of any Person with respect to, any of
the Investment Property or Proceeds thereof, or any interest therein, except for
the security interests created by this Agreement or Liens permitted by
Section 7.3 of the Credit Agreement or (iv) enter into any agreement or
undertaking restricting the right or ability of such Grantor or the
Administrative Agent to sell, assign or transfer any of the Pledged Securities
or Proceeds thereof.

(c) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Pledged
Securities issued by it and will comply with such terms insofar as such terms
are applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.8(a) with
respect to the Pledged Securities issued by it and (iii) the terms of
Sections 6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to all
actions that may be required of it pursuant to Section 6.3(c) or 6.7 with
respect to the Pledged Securities issued by it.

(d) In the case of any issuance of stock or other equity securities permitted by
Section 5.8(b), such Grantor shall deliver to the Administrative Agent within
five Business Days

 

16



--------------------------------------------------------------------------------

of such issuance a revised Schedule 2 which schedule such Grantor shall
represent is complete and correct as of the date of such delivery. Such Grantor
hereby further acknowledges that such stock or equity securities shall be deemed
to be Pledged Securities hereunder.

(e) Each Issuer that is a partnership or a limited liability company
(i) confirms that none of the terms of any equity interest issued by it provides
that such equity interest is a “security” within the meaning of Sections 8-102
and 8-103 of the New York UCC (a “Security”), (ii) agrees that it will take no
action to cause or permit any such equity interest to become a Security,
(iii) agrees that it will not issue any certificate representing any such equity
interest and (iv) agrees that if, notwithstanding the foregoing, any such equity
interest shall be or become a Security, such Issuer will (and the Grantor that
holds such equity interest hereby instructs such Issuer to) comply with
instructions originated by the Administrative Agent without further consent by
such Grantor.

5.9 Receivables. (a) Other than in the ordinary course of business consistent
with its past practice, such Grantor will not (i) grant any extension of the
time of payment of any Receivable, (ii) compromise or settle any Receivable for
less than the full amount thereof, (iii) release, wholly or partially, any
Person liable for the payment of any Receivable, (iv) allow any credit or
discount whatsoever on any Receivable or (v) amend, supplement or modify any
Receivable in any manner that could adversely affect the value thereof except
for such actions described in the foregoing clauses (i) through (v) which,
individually or in the aggregate, affect less than 5% of the aggregate amount of
Receivables at the time of the actions described in the foregoing clauses
(i) through (v).

(b) Such Grantor will deliver to the Administrative Agent a copy of each
material demand, notice or document received by it that questions or calls into
doubt the validity or enforceability of more than 5% of the aggregate amount of
the then outstanding Receivables.

5.10 Intellectual Property. (a) Such Grantor (either itself or through
licensees) will (i) continue to use each material Trademark (other than the
Excluded Trademarks) on each and every trademark class of goods applicable to
its current line as reflected in its current catalogs, brochures and price lists
in order to maintain such Trademark (other than the Excluded Trademarks) in full
force free from any claim of abandonment for non-use, (ii) maintain as in the
past the quality of products and services offered under such Trademark (other
than the Excluded Trademarks), (iii) use such Trademark (other than the Excluded
Trademarks) with the appropriate notice of registration and all other notices
and legends required by applicable Requirements of Law, (iv) not adopt or use
any mark which is confusingly similar or a colorable imitation of such Trademark
unless the Administrative Agent, for the ratable benefit of the Secured Parties,
shall obtain a perfected security interest in such mark pursuant to this
Agreement, and (v) not (and not permit any licensee or sublicensee thereof to)
do any act or knowingly omit to do any act whereby such Trademark (other than
the Excluded Trademarks) may become invalidated or impaired in any way.

(b) Such Grantor (either itself or through licensees) will not do any act, or
omit to do any act, whereby any material Patent may become forfeited, abandoned
or dedicated to the public.

 

17



--------------------------------------------------------------------------------

(c) Such Grantor (either itself or through licensees) (i) will employ each
material Copyright and (ii) will not (and will not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby any
material portion of the Copyrights may become invalidated or otherwise impaired.
Such Grantor will not (either itself or through licensees) do any act whereby
any material portion of the Copyrights may fall into the public domain.

(d) Such Grantor (either itself or through licensees) will not do any act that
knowingly uses any material Intellectual Property to infringe the intellectual
property rights of any other Person.

(e) Such Grantor will notify the Administrative Agent and the Lenders
immediately if it knows, or has reason to know, that any application or
registration relating to any material Intellectual Property (other than the
Excluded Trademarks) may become forfeited, abandoned or dedicated to the public,
or of any adverse determination or development (including, without limitation,
the institution of, or any such determination or development in, any proceeding
in the United States Patent and Trademark Office, the United States Copyright
Office or any court or tribunal in any country) regarding such Grantor’s
ownership of, or the validity of, any material Intellectual Property or such
Grantor’s right to register the same or to own and maintain the same.

(f) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Administrative Agent within five Business Days after the last day
of the fiscal quarter in which such filing occurs. Upon request of the
Administrative Agent, such Grantor shall execute and deliver, and have recorded,
any and all reasonably necessary agreements, instruments, documents, and papers
as the Administrative Agent may request to evidence the Administrative Agent’s
and the Secured Parties’ security interest in any Copyright, Patent or Trademark
and the goodwill and general intangibles of such Grantor relating thereto or
represented thereby.

(g) Such Grantor will take all reasonable and necessary steps, including,
without limitation, in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, to maintain
and pursue each application relating to any material Intellectual Property (and
to obtain the relevant registration) and to maintain each registration of the
material Intellectual Property (other than the Excluded Trademarks), including,
without limitation, filing of applications for renewal, affidavits of use and
affidavits of incontestability.

(h) In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns thereof and sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution.

 

18



--------------------------------------------------------------------------------

SECTION 6. REMEDIAL PROVISIONS

6.1 Certain Matters Relating to Receivables. (a) The Administrative Agent shall
have the right, at any time after the occurrence and during the continuance of
an Event of Default, to make test verifications of the Receivables in any manner
and through any medium that it reasonably considers advisable, and each Grantor
shall furnish all such assistance and information as the Administrative Agent
may require in connection with such test verifications. At any time and from
time to time after the occurrence and during the continuance of an Event of
Default, upon the Administrative Agent’s request and at the expense of the
relevant Grantor, such Grantor shall cause independent public accountants or
others satisfactory to the Administrative Agent to furnish to the Administrative
Agent reports showing reconciliations, aging and test verifications of, and
trial balances for, the Receivables.

(b) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, subject to the Administrative Agent’s direction and
control after the occurrence and during the continuance of an Event of Default,
and the Administrative Agent may curtail or terminate said authority at any time
after the occurrence and during the continuance of an Event of Default. If
required by the Administrative Agent at any time after the occurrence and during
the continuance of an Event of Default, any payments of Receivables, when
collected by any Grantor, (i) shall be forthwith (and, in any event, within two
Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Administrative Agent if required, in a
Collateral Account maintained under the sole dominion and control of the
Administrative Agent, subject to withdrawal by the Administrative Agent for the
account of the Secured Parties only as provided in Section 6.5, and (ii) until
so turned over, shall be held by such Grantor in trust for the Administrative
Agent and the Secured Parties, segregated from other funds of such Grantor. Each
such deposit of Proceeds of Receivables shall be accompanied by a report
identifying in reasonable detail the nature and source of the payments included
in the deposit.

(c) At the Administrative Agent’s request, each Grantor shall deliver to the
Administrative Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Receivables,
including, without limitation, all original orders, invoices and shipping
receipts.

(d) At any time after the occurrence and during the continuance of an Event of
Default, each Guarantor will cooperate with the Administrative Agent to
establish a system of lockbox accounts, under the sole dominion and control of
the Administrative Agent, into which all Receivables shall be paid and from
which all collected funds will be transferred to a Collateral Account.

6.2 Communications with Obligors; Grantors Remain Liable. (a) The Administrative
Agent in its own name or in the name of others may at any time after the
occurrence and during the continuance of an Event of Default communicate with
obligors under the Receivables to verify with them to the Administrative Agent’s
satisfaction the existence, amount and terms of any Receivables.

 

19



--------------------------------------------------------------------------------

(b) Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that the Receivables have been assigned to
the Administrative Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Administrative Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables (or any agreement giving rise thereto) to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. Neither the Administrative Agent nor any Secured Party
shall have any obligation or liability under any Receivable (or any agreement
giving rise thereto) by reason of or arising out of this Agreement or the
receipt by the Administrative Agent or any Secured Party of any payment relating
thereto, nor shall the Administrative Agent or any Secured Party be obligated in
any manner to perform any of the obligations of any Grantor under or pursuant to
any Receivable (or any agreement giving rise thereto), to make any payment, to
make any inquiry as to the nature or the sufficiency of any payment received by
it or as to the sufficiency of any performance by any party thereunder, to
present or file any claim, to take any action to enforce any performance or to
collect the payment of any amounts which may have been assigned to it or to
which it may be entitled at any time or times.

6.3 Pledged Stock. (a) Unless an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have given notice to the relevant
Grantor of the Administrative Agent’s intent to exercise its corresponding
rights pursuant to Section 6.3(b), each Grantor shall be permitted to receive
all cash dividends paid in respect of the Pledged Stock and all payments made in
respect of the Pledged Notes, in each case paid in the normal course of business
of the relevant Issuer and consistent with past practice, to the extent
permitted in the Credit Agreement or for any purpose permitted by Section 7.6 of
the Credit Agreement, and to exercise all voting and corporate or other
organizational rights with respect to the Pledged Securities; provided, however,
that no vote shall be cast or corporate or other organizational right exercised
or other action taken which, in the Administrative Agent’s reasonable judgment,
would impair the Collateral or which would be inconsistent with or result in any
violation of any provision of the Credit Agreement, this Agreement or any other
Loan Document.

(b) If an Event of Default shall occur and be continuing and the Administrative
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, (i) the Administrative Agent shall have the right to
receive any and all cash dividends, payments or other Proceeds paid in respect
of the Pledged Securities and make application thereof to the Obligations in the
order set forth in Section 6.5, and (ii) any or all of the Pledged Securities
shall be registered in the name of the Administrative Agent or its nominee, and
the Administrative Agent or its nominee may thereafter exercise (x) all voting,
corporate and other rights pertaining to such Pledged Securities at any meeting
of shareholders of the relevant Issuer or Issuers or otherwise and (y) any and
all rights of conversion, exchange and subscription and any other rights,
privileges or options pertaining to such Pledged Securities as if

 

20



--------------------------------------------------------------------------------

it were the absolute owner thereof (including, without limitation, the right to
exchange at its discretion any and all of the Pledged Securities upon the
merger, consolidation, reorganization, recapitalization or other fundamental
change in the corporate or other organizational structure of any Issuer, or upon
the exercise by any Grantor or the Administrative Agent of any right, privilege
or option pertaining to such Pledged Securities, and in connection therewith,
the right to deposit and deliver any and all of the Pledged Securities with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Administrative Agent may determine), all
without liability except to account for property actually received by it, but
the Administrative Agent shall have no duty to any Grantor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing.

(c) Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Securities pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Pledged Securities directly to the Administrative Agent.

6.4 Proceeds to be Turned Over To Administrative Agent. In addition to the
rights of the Administrative Agent and the Secured Parties specified in
Section 6.1 with respect to payments of Receivables, if an Event of Default
shall occur and be continuing, all Proceeds received by any Grantor consisting
of cash, checks and Instruments shall be held by such Grantor in trust for the
Administrative Agent and the Secured Parties, segregated from other funds of
such Grantor, and shall, forthwith upon receipt by such Grantor, be turned over
to the Administrative Agent in the exact form received by such Grantor, as
applicable (duly indorsed by such Grantor to the Administrative Agent, if
required). All Proceeds received by the Administrative Agent hereunder shall be
held by the Administrative Agent in a Collateral Account maintained under its
sole dominion and control. All Proceeds while held by the Administrative Agent
in a Collateral Account (or by such Grantor in trust for the Administrative
Agent and the Secured Parties) shall continue to be held as collateral security
for all of the related Obligations and shall not constitute payment thereof
until applied as provided in Section 6.5.

6.5 Application of Proceeds. At such intervals as may be agreed upon by the
Borrower and the Administrative Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Administrative Agent’s election,
the Administrative Agent shall distribute all or any part of Proceeds
constituting Collateral, whether or not held in any Collateral Account, and any
proceeds of the guarantee set forth in Section 2, in payment of the Obligations
in the following order:

First, to pay incurred and unpaid fees and expenses of the Administrative Agent
under the Loan Documents;

 

21



--------------------------------------------------------------------------------

Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Secured Parties according to the amounts of the Obligations
then due and owing and remaining unpaid to the Secured Parties;

Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Secured Parties according to the amounts of
the Obligations then held by the Secured Parties; and

Fourth, any balance of such Proceeds remaining after the Obligations shall have
been paid in full shall be paid over to the Borrower or to whomsoever may be
lawfully entitled to receive the same.

6.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC or any other applicable law. Without limiting the generality of
the foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of the Administrative Agent or any
Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. The Administrative Agent
or any Secured Party shall have the right upon any such public sale or sales,
and, to the extent permitted by law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in any Grantor, which right or equity is hereby waived and
released. Each Grantor further agrees, at the Administrative Agent’s request, to
assemble the Collateral and make it available to the Administrative Agent at
places which the Administrative Agent shall reasonably select, whether at such
Grantor’s premises or elsewhere. The Administrative Agent shall apply the net
proceeds of any action taken by it pursuant to this Section 6.6 with respect to
any Grantor’s Collateral, after deducting all reasonable costs and expenses of
every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral of such Grantor or in any way relating to
the Collateral or the rights of the Administrative Agent and the Secured Parties
hereunder with respect thereto, including, without limitation, reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
Obligations of such Grantor, in the order specified in Section 6.5 and only
after such application and after the payment by the Administrative Agent of any
other amount required by any provision of law, including, without limitation,
Section 9-615(a)(3) of the New York UCC, need the Administrative Agent account
for the surplus, if any, to any Grantor. To the extent permitted by applicable
law, each Grantor waives all claims, damages and demands it may acquire against
the Administrative Agent or any Secured Party arising out of the exercise by

 

22



--------------------------------------------------------------------------------

them of any rights hereunder. If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least ten days before such sale or other
disposition.

6.7 Registration Rights. (a) If the Administrative Agent shall determine to
exercise its right to sell any or all of the Pledged Stock pursuant to
Section 6.6, and if in the opinion of the Administrative Agent it is necessary
or advisable to have the Pledged Stock, or that portion thereof to be sold,
registered under the provisions of the Securities Act, the relevant Grantor will
cause the Issuer thereof to (i) execute and deliver, and cause the directors and
officers of such Issuer to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts as may be, in the
opinion of the Administrative Agent, necessary or advisable to register the
Pledged Stock, or that portion thereof to be sold, under the provisions of the
Securities Act, (ii) use its best efforts to cause the registration statement
relating thereto to become effective and to remain effective for a period of one
year from the date of the first public offering of the Pledged Stock, or that
portion thereof to be sold, and (iii) make all amendments thereto and/or to the
related prospectus which, in the opinion of the Administrative Agent, are
necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto. Each Grantor agrees to cause such Issuer to
comply with the provisions of the securities or “Blue Sky” laws of any and all
jurisdictions which the Administrative Agent shall designate and to make
available to its security holders, as soon as practicable, an earnings statement
(which need not be audited) which will satisfy the provisions of Section 11(a)
of the Securities Act.

(b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

(c) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Stock pursuant to this Section 6.7 valid and binding and
in compliance with any and all other applicable Requirements of Law. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 6.7 will cause irreparable injury to the Administrative Agent and the
Secured Parties, that the Administrative Agent and the Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 6.7 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred under the
Credit Agreement.

 

23



--------------------------------------------------------------------------------

6.8 Subordination. Each Grantor hereby agrees that, upon the occurrence and
during the continuance of an Event of Default, unless otherwise agreed by the
Administrative Agent, all Indebtedness owing by it to any Subsidiary of the
Borrower shall be fully subordinated to the indefeasible payment in full in cash
of such Grantor’s obligations.

6.9 Waiver; Deficiency. Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay its Obligations and the fees and disbursements of any attorneys employed
by the Administrative Agent or any Secured Party to collect such deficiency.

SECTION 7. THE ADMINISTRATIVE AGENT

7.1 Administrative Agent’s Appointment as Attorney-in-Fact, etc. (a) Each
Grantor hereby irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor, as applicable, and in the name of such Grantor, as
the case may be, or in its own name, for the purpose of carrying out the terms
of this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Administrative Agent the power and
right, on behalf of such Grantor, as the case may be, without notice to or
assent by such Grantor, to do any or all of the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or with respect
to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
Secured Parties’ security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

 

24



--------------------------------------------------------------------------------

(iv) execute, in connection with any sale provided for in Section 6.6 or 6.7,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral;

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(7) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, as the case may be, at
any time, or from time to time, all acts and things which the Administrative
Agent deems necessary to protect, preserve or realize upon the Collateral and
the Administrative Agent’s and the Secured Parties’ security interests therein
and to effect the intent of this Agreement, all as fully and effectively as such
Grantor might do; and

(vi) license or sublicense whether on an exclusive or non-exclusive basis, any
Intellectual Property for such term and on such conditions and in such manner as
the Administrative Agent shall in its sole judgment determine and, in connection
therewith, such Grantor hereby grants to the Administrative Agent for the
benefit of the Secured Parties a royalty-free, world-wide irrevocable license of
its Intellectual Property.

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

 

25



--------------------------------------------------------------------------------

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate per annum equal to the rate per annum at which interest would then be
payable on past due Loans that are Base Rate Loans under the Credit Agreement,
from the date of payment by the Administrative Agent to the date reimbursed by
the relevant Grantor, shall be payable by such Grantor to the Administrative
Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.2 Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, any
Secured Party nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Administrative Agent
and the Secured Parties hereunder are solely to protect the Administrative
Agent’s and the Secured Parties’ interests in the Collateral and shall not
impose any duty upon the Administrative Agent or any Secured Party to exercise
any such powers. The Administrative Agent and the Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and, except as provided in the first sentence of this
Section, neither they nor any of their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct.

7.3 Execution of Financing Statements. Pursuant to any applicable law, each
Grantor authorizes the Administrative Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent reasonably determines appropriate to perfect
the security interests of the Administrative Agent under this Agreement. Each
Grantor authorizes the Administrative Agent to use the collateral description
“all personal property” or “all assets” in any such financing statements. Each
Grantor hereby ratifies and authorizes the filing by the Administrative Agent of
any financing statement with respect to the Collateral made prior to the date
hereof.

7.4 Authority of Administrative Agent. Each Grantor acknowledges that the rights
and responsibilities of the Administrative Agent under this Agreement with
respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative

 

26



--------------------------------------------------------------------------------

Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
between the Administrative Agent and the Secured Parties, be governed by the
Credit Agreement and by such other agreements with respect thereto as may exist
from time to time among them, but, as between the Administrative Agent and the
Grantors, the Administrative Agent shall be conclusively presumed to be acting
as agent for the Secured Parties with full and valid authority so to act or
refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

SECTION 8. MISCELLANEOUS

8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 10.1 of the Credit Agreement.

8.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Person at its notice
address set forth on Schedule 1.

8.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Secured Party shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Administrative Agent or any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which the Administrative Agent or such Secured Party would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.

8.4 Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to pay, or
reimburse each Secured Party and the Administrative Agent for, all its costs and
expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement and the other Loan Documents to which such Guarantor is a party,
including, without limitation, the fees and disbursements of counsel (including
the allocated fees and expenses of in-house counsel) to each Lender and of
counsel to the Administrative Agent.

(b) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.

 

27



--------------------------------------------------------------------------------

(c) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Secured Parties harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrower would be required to do so pursuant to Section 10.5 of the Credit
Agreement.

(d) The agreements in this Section shall survive repayment of the Obligations
and all other amounts payable under the Credit Agreement and the other Loan
Documents.

8.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of Holdings and each Grantor and shall inure to the benefit of the
Administrative Agent and the Secured Parties and their successors and assigns;
provided that neither Holdings or any Grantor may assign, transfer or delegate
any of its rights or obligations under this Agreement without the prior written
consent of the Administrative Agent.

8.6 Set-Off. Holdings and each Grantor hereby irrevocably authorizes the
Administrative Agent and each Secured Party at any time and from time to time
while an Event of Default shall have occurred and be continuing, without notice
to Holdings or such Grantor or any other Grantor, any such notice being
expressly waived by Holdings and each Grantor, to set-off and appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Administrative Agent or
such Secured Party to or for the credit or the account of Holdings or such
Grantor, or any part thereof in such amounts as the Administrative Agent or such
Secured Party may elect, against and on account of the obligations and
liabilities of Holdings or such Grantor to the Administrative Agent or such
Secured Party hereunder and claims of every nature and description of the
Administrative Agent or such Secured Party against Holdings or such Grantor, in
any currency, whether arising hereunder, under the Credit Agreement, any other
Loan Document or otherwise, as the Administrative Agent or such Secured Party
may elect, whether or not the Administrative Agent or any Secured Party has made
any demand for payment and although such obligations, liabilities and claims may
be contingent or unmatured. The Administrative Agent and each Secured Party
shall notify Holdings or such Grantor, as the case may be, promptly of any such
set-off and the application made by the Administrative Agent or such Secured
Party of the proceeds thereof, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of the
Administrative Agent and each Secured Party under this Section are in addition
to other rights and remedies (including, without limitation, other rights of
set-off) which the Administrative Agent or such Secured Party may have.

8.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

8.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

28



--------------------------------------------------------------------------------

8.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10 Integration. This Agreement and the other Loan Documents represent the
agreement of Holdings, the Grantors, the Administrative Agent and the Secured
Parties with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Secured Party relative to subject matter hereof and thereof not
expressly set forth or referred to herein or in the other Loan Documents.

8.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.12 Submission To Jurisdiction; Waivers. Holdings and each Grantor hereby
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the Courts of the State of New York, the courts of the
United States of America for the Southern District of New York, and appellate
courts from any thereof; provided, that nothing contained herein or in any other
Loan Document will prevent any Lender or the Administrative Agent from bringing
any action to enforce any award or judgment or exercise any right under the
Security Documents or against any Collateral or any other property of any Loan
Party in any other forum in which jurisdiction can be established;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Holdings or such
Grantor at its address referred to in Section 8.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

29



--------------------------------------------------------------------------------

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

8.13 Acknowledgments. Holdings and each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent nor any Secured Party has any fiduciary
relationship with or duty to Holdings or any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship among Holdings and the Grantors, on the one hand, and the
Administrative Agent and Secured Parties, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among Holdings and the Grantors and the Secured Parties.

8.14 Additional Grantors. Each Subsidiary of the Borrower that is required to
become a party to this Agreement pursuant to Section 6.9 of the Credit Agreement
shall become a Grantor for all purposes of this Agreement upon execution and
delivery by such Subsidiary of an Assumption Agreement in the form of Annex I
hereto.

8.15 Releases. (a) At such time as the Loans and the other Obligations shall
have been paid in full, the Collateral shall be released from the Liens created
hereby, and this Agreement and all obligations (other than those expressly
stated to survive such termination) of the Administrative Agent, Holdings and
each Grantor hereunder shall terminate, all without delivery of any instrument
or performance of any act by any party, and all rights to the Collateral shall
revert to the Grantors. At the request and sole expense of any Grantor following
any such termination, the Administrative Agent shall deliver to such Grantor any
Collateral held by the Administrative Agent hereunder, and promptly execute and
deliver to such Grantor such documents as such Grantor shall reasonably request
to evidence such termination.

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of such Grantor, shall
execute and deliver to such Grantor all releases or other documents reasonably
necessary or desirable for the release of the Liens created hereby on such
Collateral. At the request and sole expense of the Borrower, a Guarantor shall
be released from its obligations hereunder in the event that all the Capital
Stock of such Guarantor shall be sold, transferred or otherwise disposed of in a
transaction permitted by the Credit Agreement; provided that the Borrower shall
have delivered to the Administrative Agent, to the extent requested thereby, the
terms of the sale or other disposition or conversion in reasonable detail,
including the price thereof and any expenses in connection therewith, together
with a certification by the Borrower stating that such transaction is in
compliance with the Credit Agreement and the other Loan Documents.

 

30



--------------------------------------------------------------------------------

8.16 WAIVER OF JURY TRIAL. HOLDINGS AND EACH GRANTOR AND, BY ACCEPTANCE OF THE
BENEFITS HEREOF, EACH AGENT AND EACH SECURED PARTY, HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

  SBA TELECOMMUNICATIONS, INC.   SBA MONARCH ACQUISITION, LLC   SBA MONARCH
TOWERS I, LLC   SBA MONARCH TOWERS II, LLC By:  

/s/ Thomas P. Hunt

  Name:   Thomas P. Hunt   Title:   Senior Vice President and General Counsel

 

[Signature Page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

/s/ Peter B. Thauer

  Name: Peter B. Thauer   Title: Executive Director

 

[Signature Page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

ANNEX I TO

GUARANTEE AND COLLATERAL AGREEMENT

ASSUMPTION AGREEMENT, dated as of                     , 20    , made by
                                        , a                     corporation (the
“Additional Grantor”), in favor of JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) for the banks and other
financial institutions (the “Lenders”) parties to the Credit Agreement referred
to below. All capitalized terms not defined herein shall have the meaning
ascribed to them in such Credit Agreement.

W I T N E S S E T H :

WHEREAS, SBA MONARCH ACQUISITION, LLC (formerly known as Monarch Towers
Acquisition, LLC) (the “Borrower”), the Lenders and the Administrative Agent
have entered into the Credit Agreement, dated as April 2, 2012 (as restated,
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

WHEREAS, in connection with the Credit Agreement, Holdings, the Borrower and
certain of its Affiliates (other than the Additional Grantor) have entered into
the Guarantee and Collateral Agreement, dated as of April 2, 2012 (as restated,
amended, supplemented or otherwise modified from time to time, the “Guarantee
and Collateral Agreement”) in favor of the Administrative Agent for the benefit
of the Secured Parties;

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Grantor thereunder with the same force and effect as
if originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder. The information set forth in Annex 1-A hereto is hereby
added to the information set forth in Schedules                     *** to the
Guarantee and Collateral Agreement. The Additional Grantor hereby represents and
warrants that each of the representations and warranties contained in Section 4
of the Guarantee and Collateral Agreement is true and correct on and as the date
hereof (after giving effect to this Assumption Agreement) as if made on and as
of such date.

 

*** Refer to each Schedule which needs to be supplemented.



--------------------------------------------------------------------------------

2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:  

 

  Name:   Title:

 

[Signature Page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Schedule 1

NOTICE ADDRESSES OF GUARANTORS

The notice address of each Guarantor is as follows:

c/o SBA

5900 Broken Sound Parkway, NW

Boca Raton, Fl 33487

Attention: General Counsel



--------------------------------------------------------------------------------

Schedule 2

DESCRIPTION OF PLEDGED SECURITIES

Pledged Stock:

 

Issuer

 

Class of Stock

   Stock Certificate No.  

Number of
Shares

  

Pledged by Grantor

SBA Monarch Towers I, LLC

     uncertificated membership
interest (100%)      SBA Monarch Acquisition, LLC

SBA Monarch Towers II, LLC

     uncertificated membership
interest (100%)      SBA Monarch Acquisition, LLC

Pledged Notes/Payables:

None.



--------------------------------------------------------------------------------

Schedule 3

FILINGS AND OTHER ACTIONS

REQUIRED TO PERFECT SECURITY INTEREST

Actions With Regard to Security Interests in Collateral (Other than Fixtures)
that can be Perfected by Filing Financing Statements:

File UCC Financing Statements in the Florida Secured Transaction Registry with
respect to the following:

SBA Monarch Acquisition, LLC

File UCC Financing Statements with the Delaware Department of State with respect
to:

SBA Monarch Towers I, LLC

SBA Monarch Towers II, LLC

Actions With Regard to Patents and Trademarks:

File United States Intellectual Property listed on Schedule 6 in the Patent and
Trademark Filing Office.

Actions With Regard to Pledged Securities:

1. Certificated Stock: Acquire and maintain possession of the stock certificates
an undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor, for pledges of common stock listed on
Schedule 2.

Actions with Regard to Pledged Notes:

Acquire and maintain possession of the pledged notes listed on Schedule 2,
endorsed (without recourse) in blank or accompanied by an executed transfer form
in blank.



--------------------------------------------------------------------------------

Schedule 4

LOCATION OF JURISDICTION OF ORGANIZATION AND CHIEF EXECUTIVE OFFICE

 

Entity

  

Jurisdiction of
Organization

  

Identification Number

  

Chief Executive Office

SBA Monarch Acquisition, LLC    Florida    L12000022627   

5900 Broken Sound Parkway NW

Boca Raton, FL 33487

SBA Monarch Towers I, LLC    Delaware    3828789   

5900 Broken Sound Parkway NW

Boca Raton, FL 33487

SBA Monarch Towers II, LLC    Delaware    4268935   

5900 Broken Sound Parkway NW

Boca Raton, FL 33487



--------------------------------------------------------------------------------

Schedule 5

LOCATION OF INVENTORY AND EQUIPMENT

 

Grantor

  

Locations

All Grantors    5900 Broken Sound Pkwy NW Boca Raton, FL 33487



--------------------------------------------------------------------------------

Schedule 6

PART I

COPYRIGHTS AND COPYRIGHT LICENSES

NONE

PATENTS AND PATENT LICENSES

NONE

TRADEMARKS AND TRADEMARK LICENSES

NONE

SERVICEMARKS AND SERVICEMARK LICENSES

NONE

PART II

Pursuant to Section 19(a) of the International General Services Agreement
between SBA Monarch Towers II, LLC (formerly known as Mobilitie Investments II,
LLC) (“Mobilitie II”), Ericsson AB, Surcursal Nicaragua, a duly recorded branch
office, and Ericsson de Guatemala, S.A., a Guatemalan corporation, dated May 20,
2011, Mobilitie II was granted a license to use certain Existing Provider
Technology (as defined therein).